Exhibit 10.3

 

Resolute Forest Products DC Make-Up Program

For Salary Grades 29 and Above

   LOGO [g328468grex001.jpg]

 

Purpose

  

In general, the DC Make-Up Program (the “Program”) provides a cash payment to
eligible employees who participate in a Canadian registered or US tax-qualified
defined contribution plan (each a “Plan”) and who are limited in the amount of
company contributions they receive under their Plan as a result of certain
limitations prescribed by the Canadian Income Tax Act (“ITA”) or the US Internal
Revenue Code, as applicable. The Program is effective January 1, 2012.

 

The Program is not an incentive plan, a deferred compensation plan or a
retirement plan that provides for income at termination of employment or beyond.

Eligibility   

The Program applies to all non-union employees in grades 29 or above who
participate in a Plan for the Program Year. To receive Make-Up contributions
(defined below) in a Program Year, the employee must be making employee
contributions to the applicable Plan and meet the other criteria for receipt of
a Make-Up contribution (described below). It is possible that even if an
otherwise eligible employee is limited in his receipt of company contributions
under the Plan, no Make-up contributions will be made for a Program Year.

 

Eligibility for and receipt of Make-Up contributions in one Program Year does
not guarantee eligibility for and receipt of Make-Up contributions in any later
Program Year.

Promotion or Status Changes   

•      If an employee is promoted to grade 29 or above during a Program Year,
then the employee shall become eligible to the Program effective with the first
payroll period that occurs on the later of the date that contributions would be
made per the “Payment” section below or the date of the employee’s promotion is
effective.

 

•      If an employee is demoted to a grade level below grade 29, then employee
shall cease being eligible for the Program on the date of the demotion is
effective.

Program Year    The Program operates on the calendar year. Make-Up Contributions
   Canadian Plan Participants    For a given Program Year, the Make-Up
contribution will be an amount equal to:   

•      For eligible employees whose employee and company contributions cease
under the Plan for a Program Year because of limitations imposed by the ITA, an
amount corresponding to the additional company contribution that would have been
made under the Plan pursuant to its terms absent any limitations prescribed by
the ITA.

  

•      Regardless of whether employee and company contributions for eligible
employees have ceased under the Plan for a Program Year because of limitations
imposed by the ITA, the applicable company contribution percentage for the
eligible employee determined under the Plan in a Program Year multiplied by any
incentive award paid under a regular short-term incentive plan adopted by the
Company for the Program year.

   Make-Up contributions will not be calculated on any non-recurring or special
incentive awards, such as retention awards. US Plan Participants    For eligible
employees whose participation under the Plan ceases for a Program Year because
he has earned the maximum compensation permitted to be taken into account under
the Plan pursuant to US Internal Revenue Code Section 401(a)(17), the Company
will pay a “Make-Up” contribution. For a given Program Year, the Make-Up
contribution will be an amount equal to

This plan text replaces and supercedes any and all prior versions and summary
fact sheet.

Resolute Forest Products reserves the right to modify this Program at any time.

Date created: May 7, 2012

 

1



--------------------------------------------------------------------------------

Resolute Forest Products DC Make-Up Program

For Salary Grades 29 and Above

   LOGO [g328468grex001.jpg]

 

  

•      the company matching contribution that would have been made under the
Plan pursuant to its terms (based on the salary deferral percentage elected by
the employee under the Plan for the Program Year of determination) for
compensation in excess of the U.S. Internal Revenue Code 401(a)(17) limitation
then in effect ($250,000 for 2012). The salary deferral percentage will be the
percentage in effect when Make-Up contributions are scheduled to begin, and

 

•      if eligible for the automatic company contribution under the Plan, the
automatic company contribution that would be made based on the schedule
determined under the Plan as it applies to the employee for the Program Year and
the compensation in excess of the U.S. Internal Revenue Code 401(a)(17)
limitation then in effect ($250,000 for 2012)

  

No Make-Up contributions will be paid because the eligible employee was limited
in his benefits under the Plan by U.S. Internal Revenue Code Section 402(g) for
pre-tax salary deferrals or U.S. Internal Revenue Code Section 415 limitations
for total employee and employer contributions.

 

In addition, (1) no Make-Up contributions based on company matching
contributions will be paid if the eligible employee does not make any salary
deferral elections under the Plan and (2) no Make-Up contributions based on
automatic company contributions will be paid if the eligible employee is not
eligible for the automatic company contribution under the Plan.

Payment    Once the employee is determined eligible for the Program, the Make-Up
contributions will begin to be paid as soon as administratively feasible in the
first payroll period following the payroll period in which the employee has
reached the applicable limits under the Plan as described above. The only limit
considered under the U.S. Plan is the compensation limit under Internal Revenue
Code Section 401(a)(17). The Company will withhold all applicable taxes from any
Make-Up contributions made per the Program. Employment Changes    Termination   
All Make-Up contributions will cease effective with the last payroll period that
coincides with or next follows an employee’s date of termination. However, in
the event severance is paid upon an involuntary termination of an eligible
employee who is not subject to US tax laws and the eligible employee receives
severance as salary continuation, Make-Up contributions will cease effective
with the last payroll period for which salary continuation is provided. Death   
Make-Up contributions will cease effective with the last payroll period that
coincides with or next follows an eligible employee’s death. Leaves of Absence
  

•      Leave without pay: Make-Up contributions will not be made during an
unpaid leave.

  

•      Short-term absence due to illness: Make-Up contributions, if any, will be
made during a short-term disability leave of absence to the extent that an
eligible employee continues to participate in the Plan.

  

•      Long-term absence due to illness (time on long-term disability): Make-Up
contributions, if any, will be made.

This plan text replaces and supercedes any and all prior versions and summary
fact sheet.

Resolute Forest Products reserves the right to modify this Program at any time.

Date created: May 7, 2012

 

 

2



--------------------------------------------------------------------------------

Resolute Forest Products DC Make-Up Program

For Salary Grades 29 and Above

   LOGO [g328468grex001.jpg]

 

General Provisions    Earnings    No earnings are credited on any Make-Up
contributions because all contributions will be made on a current cash basis.
Plan    Nothing contained in the Program will limit the right of the Plan
sponsor to amend or terminate the Plan. In this regard, to the extent formulas
impacting company contributions are amended under the Plan, appropriate
adjustments will apply to the determination of any Make-Up contributions, unless
otherwise determined by the Company, the President and Chief Executive Officer
or the Senior Vice President, Human Resources, as applicable. Impact on Other
Benefits    Any Make-Up contribution payable will not be used to determine any
employee or company contributions under any Plan (whether defined benefit or
defined contribution) or be used to determine any incentive award payments,
equity award values or other elements of an eligible employee’s compensation
package. Vacation    Any payment made pursuant to this Program is deemed to
include any and all vacation pay that may be owed pursuant to applicable minimum
employment standards. Right of Offset    If otherwise eligible, Make-Up
contributions may be offset for any debts or liabilities owed to the Company,
including any amounts misappropriated by the employee, subject to any
limitations on applicable wage payment laws. Unfunded Benefits    Make-Up
contributions are made from general assets and are an unfunded obligation of
each employee’s respective employer. The Program is not governed by any Canadian
pension legislation or ERISA. No Employment Rights    The right to or receipt of
Make-Up contributions does not give any person a right to be employed or
continue to be employed with the Company or any subsidiary or affiliated entity
and does not, in any way, limit an employer’s right to terminate the employment
of any eligible employee, with or without cause. Discretionary Plan and Plan
Administration   

•      The Company has complete discretion to administer the terms of the
Program.

 

•      The Company may modify, suspend, amend or terminate the Program at any
time.

/s/ Pierre Laberge

Pierre Laberge

Senior Vice President, Human Resources

This plan text replaces and supercedes any and all prior versions and summary
fact sheet.

Resolute Forest Products reserves the right to modify this Program at any time.

Date created: May 7, 2012

 

3